EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth A. Knox on 1/18/22.


The application has been amended as follows: 
              1) Amend Claim 11, add period in the end.

Claim 11. (Currently Amended) The pixel driving circuit of claim 1, further comprising: a first storage capacitor having a first terminal connected to the first node, and a second terminal connected to the second node; and a second storage capacitor having a first terminal connected to the second node, and a second terminal connected to the first electrode of the electroluminescent element.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 10,  the prior art of record, specifically Wang (US Pub 2017/0025062) teaches a pixel driving circuit comprising: a first switching element (M6 in Fig. 1} connected to a first node (Ni in Fig. 1, Paragraph 0032), a driving transistor (M3 in Fig. 1, Paragraph 0032} connected to a second node { N2 in Fig. 1, Paragraph 0032} and a third node { N3 in Fig. 1, Paragraph 0032), and a second switching element (M7? in Fig. 1) connected to the second nod and the third node, a third switching element (Mi in Fig. 1} connected to the first node and a first electrode of the electroluminescent element (LED as DU in Fig.1: Paragraph 0032), and a fourth switching element (M4 in Fig. 1} connected to the third node and the first electrode of the electroluminescent element, and a fifth switching element (MS in Fig. 1} connected to the first electrode of the electroluminescent element, and configured to be turned on in response to a reset signal to transmit a reference signal to the first electrode of the electroluminescent element (Figs. 1-5, Paragraph 0632-0039).
               However, none of the prior art cited alone or in combination provides the motivation to teach the pixel driving circuit wherein each of the first to fifth switching elements and the driving transistor has a control terminal, a first terminal, and a second terminal, and wherein: a control terminal of the first switching element receives the first scan signal, a first terminal of the first switching element receives the data signal, and a second terminal of the first switching element is connected to the first node; a control terminal of the driving transistor is connected to the second node, a first terminal of the driving transistor receives the first power signal, and a second terminal of the driving transistor is connected to the third node; a control terminal of the second switching element receives the second scan signal, a first terminal of the second switching element is connected to the third node, and a second terminal of the second switching element is connected the second node; a control terminal of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622